Citation Nr: 1513239	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to the service connection for the cause of the Veteran's death.
  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to November 1967.  He died in September 2009.  The Appellant is the Veteran's surviving spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
The Appellant in March 2015 waived her right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).
 

FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection had been established for major depressive disorder (MDD), evaluated as totally disabling from the original effective date in September 2003.

2.  The Veteran died in September 2009.

3.  A service connected disability/a disability for which service connection was warranted was neither the primary nor a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of March and June 2011, including what the evidence must show for service connected death pursuant to Hupp v. Nicholson.  21 Vet. App. 342 (2007).  The Appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private medical records, and VA treatment records are a matter of record, as is the Arkansas Uniform Motor Vehicle Collision Report.  

Additionally, a medical opinion was obtained in October 2012, and the report has been associated with the claims file.  The Board finds the opinion to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Appellant's claim.  Neither the Appellant, nor her representative, has objected to the adequacy of the opinions.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  In 2014, the appellant's representative suggested that remand was warranted to obtain a medical opinion, but the representative failed to explain why the VA medical opinion from October 2012 was inadequate.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.

II.  Merits of the Claim

The Appellant is seeking service connection for the cause of the Veteran's death.  The Veteran died in September 2009 due to multiple traumatic injuries sustained in a motor vehicle collision, according to the October 2009 death certificate.  The death certificate was amended in August 2012 to reflect posttraumatic stress disorder (PTSD) as a significant condition contributing to death.  At the time of his death, service connection was in effect for major depressive disorder (MDD), his lone service-connected disability, evaluated as 100 percent disabling from September 2003.  Due to some confusion in the record, the Board wants to make clear that PTSD and MDD are not synonymous but, rather, are distinct mental health illnesses with different diagnostic criteria; the Veteran was service connected for the latter and not for the former.  

As an initial matter, the Board notes that the Veteran did not have a total disability for a period equal to or exceeding ten years.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The Board has carefully reviewed the record, including the effective date assigned for MDD, and finds no legal basis for an earlier effective date.  Thus, the provisions of section 1318 are not for application here.

The law also provides Dependency and Indemnity Compensation (DIC) for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires that the evidence show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and a disease or injury incurred or aggravated during service-the so-called "nexus" element.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown: that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Hence, in addition to the possible contribution of the Veteran's service-connected MDD, the Board will also consider whether multiple traumatic injuries and/or PTSD warrant service-connection, for the purpose of service-connected death benefits.

The Appellant contends that the Veteran's service-connected disability resulted in suicidal ideation, which, in turn, caused the Veteran to effectuate his suicide by intentionally driving his motorcycle into an automobile.  Ultimately, while sympathetic both to the circumstances of this case and to the Appellant's sincere belief, the Board concludes that the preponderance of the evidence is against service connection for cause of death.

The Board first addresses whether the evidence shows service-connected MDD caused the Veteran's death.  As an initial matter, the Board recognizes that the death certificate does not identify MDD as a cause of the Veteran's death.  Still, the death certificate was amended to include an acquired psychiatric disorder.  The Board will proceed with the analysis, but the result is the same.  

The Board recognizes suicidal ideation, exhibited by the Veteran, as a symptom of service-connected MDD.  As will be detailed below, VA treatment records and the Veteran's emails clearly document this fact.  

The Board also appreciates the Appellant's and others' lay statements regarding the Veteran's state of mind and his declaration of possible suicide attempt while riding his motorcycle.  The Board recognizes that one lay statement was submitted by a police officer with experience with bereavement groups and training in peer support.  Of note, this statement also details an incident in which the Veteran threatened suicide with a gun.  While competent to report those experiences within their observational and descriptive capacity, the Board finds these lay statements less probative than both the Veteran's statements and, more compellingly, the medical evidence, which assesses the Veteran's suicidal ideation within the greater context of his mental health illness.  

First, the Veteran, himself, in April 2003 and January 2008 endorsed chronic passive suicidal wishes but specifically denied any active suicidal plan.  In May 2009, he endorsed suicidal thoughts, again without any plan.  Again, in June 2009, he described suicidal ideation but also stated that he would not harm himself because of the love of his three surviving children; he had also recently adopted a stray dog.  To be clear, the Board does not dispute that the Veteran had thoughts of suicide.  However, whether suicidal ideation may yet manifest in self-harm is a distinct question, best addressed by those with clinical expertise and experience.

In that regard, the various authors of the lay statements have not demonstrated the expertise or training in psychology or psychiatry to render clinical judgments regarding the Veteran's suicidality, a complex question.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of importance, here, those lay statements conflict with the mental health providers' assessments.  For example, in March 2008, a VA treating physician concluded that the Veteran had chronic suicidal ideation, "more as 'safety valve' than really suicidality."  A corresponding risk assessment showed risk to self as "low."  The provider explained that although patient reported suicidal thoughts, he described having them for many years, as a safety valve to feel better, and she documented the Veteran's statement that he would never do that to the people who care for him.  The VA treating physician also concluded that the Veteran did not have poor impulse control.  Likewise, Suicide Risk Factor Analyses were performed in April 2003, 2004, and 2005 and in June 2009.  While the 2009 Analysis resulted in one positive factor, the provider concluded that the Veteran was not a risk to himself; again, the Veteran spoke of the impact on his children and denied then-current urges or plan.  The other three Analyses concluded that suicidal observation was not indicated.

Additionally, a VA medical opinion was obtained in October 2012.  Reciting the same VA treatment notes as above, the VA examiner concluded that there was no evidence that the Veteran's death was the result of suicidal intent stemming from his service-connected MDD.

Furthermore, as an independent basis for denial of the asserted claim as it relates to suicidality, the Motor Vehicle Collision Report does not support the occurrence of suicide.  The Veteran had reached Arkansas, on his return from a habitual visit to his children in Colorado.  The Collision Report confirms that he was wearing a helmet at the time of the incident and describes the motorcycle driver's action as "avoiding vehicle."  The narrative states that the automobile involved in the collision had to break suddenly due to traffic abruptly cutting into its lane and that the Veteran "attempted to veer right to avoid colliding into the rear of [the car]...."  A diagram and a photograph both would appear to confirm that the motorcycle swerved to avoid the car ahead.  

The Collision Report does show careless prohibited driving as a contributory factor; no additional details are evident.  Weather and road conditions were not implicated, and the toxicology report was entirely negative.  Though not clear on the face of the Collision Report, the Appellant indicates in her July 2013 statement that high rate of speed, in excess of one hundred miles per hour, was involved.  The record does not explain how she came to draw this conclusion-whether it was based on first-hand knowledge (hearsay notwithstanding).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In any event, carelessness or violation of traffic laws does not necessarily equate to suicidal intent.  The Board finds the Collision Report, with the conclusions therein, highly probative of the events that lead to the Veteran's passing.

Citing the Collision Report, the VA examiner, in October 2012, opined that it was less likely that the Veteran was attempting suicide, based on the uncertainty surrounding the notation of careless prohibited driving, on his wearing a helmet, and on his attempt to avoid the collision.  She ultimately characterized the incident as an accident.  The Board concludes that the balance of evidence does not show that the collision was a suicide attempt.

The Appellant also contends that the Veteran was medically advised not to drive due to service-connected disability.  The referenced VA treatment record from October 2002 showed diagnosis of body jerk movements (myoclonus) and sudden leg weakness and, indeed, warned against driving.  However, the death certificate does not identify such impairment as a primary or contributory cause of death, nor does the Collision Report implicate such involvement.  So, the Appellant suggests that this neurological impairment was the result of the Veteran's mental health illness.  No express link is drawn between these neurological diagnoses and the Veteran's service-connected MDD.  While a February 2003 treatment record notes initial onset due to severe bereavement state following the suicide of the Veteran's son, etiology was undetermined in September 2002 and the October 2002 treatment note expresses the need for imaging of the spine, indicating a medical etiology instead. 

The VA examiner expressly addressed this issue in the October 2012 medical opinion, as well.  She noted that the neurological diagnoses were made within three months of the suicide of the Veteran's son.  After reviewing the record, the VA examiner concluded that there was no evidence that the Veteran had any medical contraindication for driving at the time of the accident, or at any time in the seven years following the October 2002 VA treatment note.  This conclusion is consistent with VA treatment records from December 2002 and February 2003, which, on the latter date, showed that the symptoms "have been dramatically improved, almost gone...."  Therefore, the Board finds the weight of evidence does not establish either that neurological impairment was associated with the Veteran's service-connected MDD or that such impairment in 2002 was implicated in the 2009 collision resulting in the Veteran's death. 

The Board now turns to whether direct service connection can be established for the traumatic injuries sustained in the motor vehicle collision or PTSD, for the purpose of DIC.  Service connection has not been established for the acute injuries sustained in the motor vehicle accident, clearly forty years after service.  No such contention is advanced.

Service connection for PTSD also has not been established.  To establish service connection for PTSD, specifically, the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM). Id., see also 38 C.F.R. § 4.125(a).  

The credible supporting evidence required to establish an in-service stressor depends upon the nature of the stressor.  Special provisions allow that the occurrence of a claimed in-service stressor can be shown by certain kinds of credible supporting evidence where the claimed stressor involved personal assault, fear of enemy or terrorist activity, combat, service as a prisoner of war (POW), or diagnosis of PTSD during service.  38 C.F.R. § 3.304(f).  Otherwise, credible supporting evidence of the occurrence of the stressor must be provided by someone other than the Veteran and cannot be provided solely by after the fact medical nexus evidence.  See generally Cohen v. Brown, 10 Vet. App. 128, 145 (1997).

As previously noted, the death certificate was amended to reflect PTSD as a significant condition contributing to death.  The Board is charged with assessing both the competency and credibility of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  So, the Board turns to the factual predicate upon which this amendment was made, which appears to be a letter from the Veteran's representative to the coroner.  Attachments, as described by the letter, included evidence that the Veteran was found totally disabled due to PTSD by VA, a page from VA treatment records stating that his medical condition can cause fatal driving accidents, lay statements regarding the Veteran's state of mind, a letter from the Veteran's treating VA provider indicating she would provide medical information with the appropriate release, the toxicology report, and the Collision Report.  

The Board questions the accuracy of the underlying facts presented to the coroner.  It is not clear whether the coroner obtained any additional medical information, but the representative's statement is inaccurate.  The Veteran never received service connection and a total evaluation for PTSD from VA.  The purported link between PTSD and fatal driving accidents is contradicted by the VA treatment records that document MDD and do not explicitly draw an association between service-connected MDD and neurological impairment (which was directly responsible for the warning against driving seven years before the collision at issue). 

With these reservations in mind, the Board turns to the other evidence of record.  To the extent that the lay statements assert that the Veteran was suffering from PTSD, the Board finds these statements not to be competent evidence of a diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify.  'Because of the complexity of PTSD, the application of careful clinical judgment is necessary to identify and describe the relationship between past events and current symptoms.'").

VA treatment records are silent for a clinical diagnosis of PTSD.  As identified by the Appellant in her March 2011 statement, the only evidence is a positive PTSD screen in May 2009.  This does not constitute a diagnosis, in accordance with regulatory requirements, pursuant to the DSM-IV.  

Furthermore, in the October 2012 VA medical opinion, the examiner confirmed the absence of any indication that the Veteran had clinical PTSD, noting that the Veteran's VA records did not show that he was ever diagnosed with PTSD by a qualified mental health professional.  Rather, she explained that he had been consistently diagnosed with major depressive disorder.  She pointed to the Veteran's November 2003 VA examination at which the VA examiner found that, though the Veteran had some symptoms of anxiety in the military, he met the full criteria for MDD.

Even assuming that the notation on the death certificate constitutes a proper diagnosis based on an accurate record review, there is still no suggestion that the PTSD is related to a credibly supported stressor from the Veteran's military service, as is required by regulation. 

Additionally, no specific rationale is proffered as to the basis for the contribution of PTSD to the Veteran's demise, and it is not self-evident.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.").  The Board affords the amended death certificate little probative value, and it is outweighed by the other evidence of record.  To the extent that the rationale is dependent on suicidality, the Board has already concluded that the evidence in favor of such intent does not balance the findings in the VA treatment records and in the Collision Report to the contrary.
   
As described, the evidence is against a finding that either the traumatic injuries sustained in the motor vehicle accident or PTSD were caused by or related to the Veteran's active service, and the weight of evidence does not show that service-connected MDD caused or contributed, materially or substantially, to the Veteran's death.  As such, service connection for the cause of the Veteran's death is denied.   


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


